Citation Nr: 1537228	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  13-27 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The Veteran served on active duty from July 1963 to July 1966.  The Veteran died in January 2006.  The appellant is the Veteran's surviving spouse.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) St. Paul Pension Management Center in St. Paul, Minnesota.  During the course of the appeal, the case was transferred to the Regional Office (RO) in St. Louis, Missouri. 

The issue of entitlement to service connection for the cause of the Veteran's death on the merits is remanded to the RO.


FINDINGS OF FACT

1.  In an April 2007 rating determination, the RO denied the appellant's claim of entitlement to service connection for the cause of the Veteran's death.
 
2.  New evidence associated with the claims file since the April 2007 rating determination, when considered by itself or in connection with evidence previously assembled, raises a reasonable possibility of substantiating the claim of service connection for the cause of the Veteran's death.


CONCLUSIONS OF LAW

1.  The RO's April 2007 rating determination, which denied the appellant's claim of entitlement to service connection for the cause of the Veteran's death, is final.  38 U.S.C.A. § 7105(b) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  As evidence received since the RO's April 2007 denial is new and material, the criteria for reopening the appellant's claim of entitlement to service connection for the cause of the Veteran's death are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the appellant's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

The Board is taking action favorable to the appellant by reopening the claim of entitlement to service connection for the cause of the Veteran's death.  As such, that portion of the decision poses no risk of prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Unappealed rating decisions by the RO are final, with the exception that a claim may be reopened by submission of new and material evidence.  38 U.S.C.A. §§ 5108, 7105(c).  VA regulation defines "new" as not previously submitted and "material" as related to an unestablished fact necessary to substantiate the claim.  If the evidence is new and material, the next question is whether the evidence raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim is considered a component of the question of what is new and material evidence, rather than a separate determination to be made after VA has found that evidence is new and material.  In addition, the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Specifically, reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.

A single service personnel record was added to the electronic claims file in 2012.  However, this evidence is not relevant, pertinent, or is essentially duplicative, and therefore, reconsideration of the appellant's claim to reopen the issue of entitlement to service connection for the cause of the Veteran's death is not warranted.  38 C.F.R. § 3.156(c).

The appellant originally filed a claim of entitlement to service connection for the cause of the Veteran's death in 2006.  In an April 2007 rating determination, the RO denied that claim, finding that evidence of record did not show the Veteran's death was related to service.  There is also no indication that additional evidence was received between April 2007 and April 2008, which would have necessitated a reconsideration of the issue on appeal.  38 C.F.R. § 3.156(b); see also Buie v. Shinseki, 24 Vet. App. 242 (2010).  Thus, the April 2007 rating determination is final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

In an April 2011 statement, the appellant sought to reopen the claim of entitlement to service connection for the cause of the Veteran's death.  In her petition to reopen her claim, the appellant asserted that the Veteran's death was related to herbicide exposure in Thailand during active service. 

This appeal arises from the RO's August 2011 rating decision that reopened and denied the appellant's claim.  Regardless of the RO's actions, the Board must still determine whether new and material evidence has been submitted.  Wakeford v. Brown, 8 Vet. App. 237 (1995) (finding that VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the veteran's previously and finally denied claims).

Evidence added to the evidence of record since the April 2007 rating determination includes multiple written statements from the appellant; VA treatment records; and an undated VA Memorandum concerning herbicide use in Thailand during the Vietnam War.  In an August 2012 statement, the appellant contended that the Veteran was exposed to Agent Orange in Thailand.  She asserted the Veteran was a mechanic that routinely had to go with the military police units to repair their vehicles.  She further indicated that the Vetearn changed planes in Vietnam on his return trip home, thus stepping foot inside Vietnam during his period of active service. 

Evidence received since the April 2007 rating determination is "new" in that it was not of record at the time of the April 2007 rating determination.  This evidence is "material", as it constitutes evidence which, by itself or when considered with previous evidence of record, relates to unestablished facts necessary to substantiate the claim, i.e., the possible incurrence of in-service herbicide exposure.  When presumed credible, such evidence and information discussed above raises a reasonable possibility of substantiating the appellant's claim of entitlement to service connection for the cause of the Veteran's death.  Shade v. Shinseki, 24 Vet. App. 110 (2010); Justus v. Principi, 3 Vet. App. 510 (1992) (holding that, in determining whether evidence is new and material, the credibility of the evidence is presumed).  Under these circumstances, the Board concludes that the criteria for reopening the claim of entitlement to service connection for the cause of the Veteran's death are met.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

New and material evidence has been received in order to reopen a claim of entitlement to service connection for the cause of the Veteran's death, and therefore, to this extent only, the appeal is granted.

REMAND

The appellant contends that lung cancer, one of the listed causes of death for the Veteran, was incurred as a result of events during his active military service, to include claimed in-service herbicide exposure.

Service treatment records are void of any treatment or findings of any lung, liver, or esophageal disabilities.  The Veteran's DD Form 214 revealed that his military occupational specialty was Engineer Equipment Maintenance.  Available service personnel records detailed that the Veteran was stationed in Thailand from January 1964 to January 1965. 

The Veteran's certificate of death lists the immediate cause of death as acute gastrointestinal blood loss anemia due to or as a consequence of esophageal varices due to or as a consequence of hepatitis C.  On an amended death certificate, pneumonia and lung cancer are listed as underlying causes of death.  At the time of his death, service connection was not in effect for any disorder.

Post-service medical evidence of record indicates treatment for small cell lung cancer with brain metastases in 2006.  Lung cancer is a disability which is presumed to have resulted from exposure to certain herbicide agents such as Agent Orange.  38 C.F.R. §§ 3.307, 3.309(e) (2015).  Veterans who served in Vietnam during the period of January 9, 1962, to May 7, 1975, are presumed to have been exposed to herbicides.  38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii).

A comprehensive review of the record reveals that further development on this matter is warranted.  To date, efforts to verify the appellant's assertions of the Veteran's exposure to herbicides in Thailand as well as his visitation to Vietnam have not been successful.  According to an October 2006 response to a Personnel Information Exchange Request, the National Personnel Records Center (NPRC) indicated that it was unable to determine whether or not the Veteran served in Vietnam but determined there was records of exposure to herbicides.

As an initial matter, the Veteran's complete service personnel file must be obtained for review as to his responsibilities, assignments, and locations during active service.

The RO must also contact the appellant and request that she provide any further information concerning the approximate date of the Veteran's visitation to Vietnam, when he changed planes.  Verification of in-country Vietnam visitation of this nature requires specificity as to the dates the purported events occurred.  In this case, the appellant's statements concerning the claimed visitation to Vietnam during service have been vague.  The appellant and her representative are urged to provide any additional information regarding the approximate date when the Veteran changed planes, setting foot in Vietnam during active service. 

Thereafter, requests to the U.S. Army and Joint Services Records Research Center (JSRRC) or any other appropriate agency should be made for a search of records from the Veteran's assigned unit, to include flight logs, flight manifests, embarkation or travel slips, and unit histories, to verify the appellant's report of the Veteran's visitation to Vietnam, on one occasion during active service.

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the appellant and afford her the opportunity to identify or submit any additional pertinent evidence in support of her claim for entitlement to service connection for the cause of the Veteran's death.  The RO must specifically request that the appellant provide further information concerning the approximate date of the Veteran's visitation to Vietnam, while on a flight stopover.  Based on her response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  

Regardless of her response, the RO must obtain the Veteran's complete service personnel records from NPRC or other appropriate sources.  Additional development regarding the claimed in-service herbicide exposure must also be undertaken.  The RO must make all attempts to verify whether the Veteran set foot in Vietnam.  The RO must request information regarding any temporary duty orders for the Veteran and records from his assigned units, to include flight logs, flight manifests, embarkation or travel slips, and unit histories.  Efforts to confirm the appellant's assertion of the Veteran's in-country visitation to Vietnam must include an attempt to verify based on any confirmed dates and unit of assignment whether the Veteran disembarked on one occasion in Vietnam.  If any source requires a specific time period in order to search unit records, the RO must designate the two month time period from November 1964 to January 1965 as well as any other time period supplied by the appellant.  Requests for this information must be made from any source that may contain or archive records of these occurrences, to include NPRC, JSRRC, the Department of the Army, or any other appropriate agency.

All attempts to secure this evidence must be documented in the record by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  If the RO is unable to secure any of the identified records, the RO must notify the appellant and her representative and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the appellant is ultimately responsible for providing information.  The appellant and her representative must then be given an opportunity to respond.

2.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the RO must re-adjudicate the appellant's claim of entitlement to service connection for the cause of the Veteran's death, taking into consideration all relevant evidence associated with the evidence of record since the September 2013 statement of the case.  If the benefit remains denied, a supplemental statement of the case must be provided to the appellant and her representative.  After the appellant has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the appellant until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


